Mr. Justice Denison
delivered the opinion of the court.
Van Diest was convicted upon a charge of robbery with a deadly weapon. He brings error and claims that the. conviction should be reversed: First, because the verdict is not sustained by the evidence; and second, because the verdict is insufficient to support the judgment.
As to the first point, we have examined the evidence with great care. We cannot disturb the verdict. It depends wholly upon the veracity of the witnesses of which the jury is the sole judge.
As to the second point, the verdict finds the defendant guilty of “robbery with a deadly weapon, to wit, a gun.” It does not say “as charged in the information.” It is claimed that it ought to have done so or else to have found that the defendant “was armed with a dangerous weapon, with intent if resisted to kill or to maim,” according to the statute, S. L. 1921, ch. 92, and according to' the tenor of the information.
We cannot see that the verdict is insufficient. The most that could be said is that the jury failed to find the intent to kill or maim if resisted; but nevertheless the verdict is still a good conviction of robbery and the sentence is within the punishment prescribed for that offence.
The supersedeas is denied and judgment affirmed.
Mr. Chief Justice Scott not participating.